PER CURIAM.
The appellant Peter J. Latino was arrested on a rendition warrant issued by the governor of this state for his extradition pursuant to request of the demanding state of Nevada. He petitioned the circuit court in Dade County for a writ of habeas corpus, contending for release on numerous grounds. The state responded thereto, and following a hearing the circuit judge entered his order of remand, from which the petitioner appealed.
On consideration of the record and briefs we find no reversible error has been demonstrated, and we affirm. The first of two points made by the appellant here is a contention that the circuit court was in error in ordering his remand. The order of the circuit court was thorough and dealt fully with the several contentions of the petitioner in habeas corpus. We observe no need for further discussion or to elaborate on the disposition thereof by the able circuit judge as revealed in the order appealed from.
The second contention of the appellant, which is that reversible error was committed in the circuit court by permitting petitioner to be called as a witness by counsel for respondents and interrogated with reference to the issues. As pointed out in the brief of the appellees, the habeas corpus proceeding was civil in character and the petitioner was not immune to being called by opposing counsel as an adverse witness and examined with reference to the matters raised by him and placed in issue by the writ and the respondents’ answer. See Frederick v. Rowe, 105 Fla. 193, 140 So. 915; State ex rel. Deeb v. Fabisinski, 111 Fla. 454, 152 So. 207, 156 So. 261.
Affirmed.